Mikoll, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered March 4, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s contentions that his sentence, imposed after acceptance of his bargained plea of guilty to a single count of criminal possession of a controlled substance in the third degree in full satisfaction of an indictment charging three separate class B felony offenses, was harsh and excessive and that County Court abused its discretion in imposing a surcharge of $152 under Penal Law § 60.35 (1) (a) are without merit.
Defendant was sentenced to a term of 3 to 9 years’ imprisonment in the face of a possible prison sentence of 8 Vs to 25 years which could have been imposed on the charge to which he pleaded guilty. We find no abuse of discretion in this sentence (see, People v Sinclair, 150 AD2d 950; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). The record is devoid of any facts showing that the surcharge imposed would work an unreasonable hardship upon defendant or his immediate family (see, CPL 420.35 [2]).
Weiss, P. J., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.